DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In Claims 1 and 5-19, “first stimulation device” is interpreted as a cochlear implant, or any other device for neural hearing stimulation, as described in par. 73 of the Specification. 
In Claims 1-4 and 8-19, “second stimulation device” is interpreted as an acoustic stimulation device, such as a bone conduction hearing aid, as described in par. 74 of the Specification. 
In Claims 1-20, “fitting device” is interpreted as a device that displays a patient’s audiometric data and allows for adjustments to stimulation parameters for the patient’s optimal hearing (see Specification par. 4-7).
In Claims 6-7, “audio signal processing unit” is interpreted as a sound processor of the second stimulation device, or hearing aid, as described in par. 44. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10798504. Although the claims at issue are not identical, they are not patentably distinct from each other because disclose the two stimulation devices, the same method of calculating aided levels, and a display for presenting the audiogram. Therefore, the claims of the patent anticipate the claims of the current application.	
Claim Objections
Claims 8, 9, 18, and 19 are objected to because of the following informalities:  Claims 8-9 recite “unaided” levels and Claims 18-19 disclose “non-aided” levels. The inconsistent language makes it unclear if there is a difference between “unaided” and “non-aided” levels. Appropriate correction is required.
In claim 3, “comprises” should be “further comprises”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 10-15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faltys et al. (PG Pub. 2009/0264962) in view of Mauger et al. (PG Pub. 2014/0198922). 
Regarding Claims 1 and 20, Faltys discloses a system comprising:
a first stimulation device (see ICS 21) for neural stimulation of an ipsilateral ear of a user;
a second stimulation (see hearing aid 52) device for stimulation of a contralateral ear of the user or the ipsilateral ear of the user (see par. 77 and Fig. 4B), wherein a stimulation mode of the second stimulation device is different from a stimulation mode of the first stimulation device (see acoustic and electric; par. 16); and
a fitting device (see palm pilot 11) configured to be communicatively connected to the first and second stimulation devices (see Fig. 4B). Faltys does not elaborate on the details of the fitting process. Mauger discloses a similar binaural system (see par. 124) that calculates, for at least some audiometric frequencies, a first set of aided levels including one or more of a first aided hearing threshold level, a first aided most comfortable level, or a first aided uncomfortable level by taking into account a stimulation model of the first stimulation device and using a first set of stimulation parameters as read from the first stimulation device (see par. 20 and 72);
calculate, for the at least some audiometric frequencies, a second set of aided levels including one or more of a second aided hearing threshold level, a second aided most comfortable level, or a second aided uncomfortable level by taking into account a stimulation model of the second stimulation device and using a second set of stimulation parameters as read from the second stimulation device (see par. 26 and 122); and
present, by way of a graphical user interface, an acoustic level audiogram representation of the first and second sets of aided levels as a function of the audiometric frequencies both for the neural stimulation by the first stimulation device and for the stimulation by the second stimulation device (see Fig. 7, par. 67 and 98). It would have been obvious to one of ordinary skill in the art at the time of the invention to use one stimulation device to determine the stimulation parameters of the second stimulation device as taught by Mauger in the system and method of Faltys because Mauger teaches this bilateral communication permits optimization and coordination between the devices to ensure each side’s respective loudness is matched in accordance with the current listening environment (see par. 125). 
Regarding Claim 2, Faltys discloses wherein the first stimulation device comprises:
an implantable neural stimulation arrangement comprising a plurality of stimulation channels for neural stimulation of the ipsilateral ear at various stimulation sites according to a neural stimulation signal (see par. 54); and
a sound processor for generating the neural stimulation signal for each stimulation channel from an input audio signal according to the stimulation model of the first stimulation device (see par. 56).
Regarding Claim 3, Faltys discloses wherein the implantable neural stimulation arrangement comprises an electrode array (see electrode array 48), and wherein the neural stimulation signal is an electrode stimulation current (see par. 49).
Regarding Claim 4, Faltys discloses wherein the first stimulation device comprises a cochlear implant for electrical stimulation, a cochlear implant for optical stimulation, or an auditory brainstem implant (see par. 54).
Regarding Claim 5, Faltys discloses wherein the first and second stimulation devices are included in a hybrid device configured provide both electric and acoustic stimulation of the ipsilateral ear (see par. 77).
Regarding Claim 6, Faltys discloses wherein the second stimulation device comprises:
an audio signal processing unit (see SP 72) for generating a stimulation signal from the input audio signal according to the stimulation model of the second stimulation device (see par. 78); and
an output transducer (see microphone 78) for stimulation of the contralateral ear or the ipsilateral ear according to the stimulation signal (see par. 82 and Fig. 4C).
Regarding Claim 7, Faltys discloses the second stimulation device is for acoustic stimulation within an acoustic stimulation frequency range (see par. 68);
the stimulation signal is an acoustic stimulation signal (see par. 66); and
the output transducer is for generating a vibration output according to the acoustic stimulation signal (see “sound”; par. 67). The examiner considers sound is a vibrational output.
Regarding Claim 10, Faltys does not disclose a crossover frequency. Mauger discloses wherein the graphical user interface is configured to enable selection of a crossover frequency by the user, the crossover frequency separating acoustic and neural stimulation in that at frequencies below the crossover frequency stimulation is to take place by the second stimulation device only and that at frequencies above the crossover frequency stimulation is to take place by the first stimulation device only (see par. 98 and Fig. 7). It would have been obvious to one of ordinary skill in the art at the time of the invention to see where the crossover occurs as taught by Mauger in the system and method of Faltys because Mauger teaches it helps determine the mapping for the auditory goal associated with each device (see par. 99). 
Regarding Claim 11, Faltys discloses wherein the graphical user interface is configured to enable user adjustment of the values of the first and second sets of aided levels, wherein the fitting device is further configured to adjust the first and second sets of stimulation parameters in conformity with the adjustment (see par. 85-86).
Regarding Claim 12, Faltys discloses wherein the fitting device is further configured to initially set at least part of the values of the first and second sets of stimulation parameters according to default values specific to a type of the first stimulation device and a type of the second stimulation device (see par. 59 and 69), with the initially set values of the first and second sets of stimulation parameters being adjustable via the user adjustment (see par. 74 and 83).
Regarding Claim 13, Faltys does not elaborate on displaying both sets of aided levels in a common audiogram. Mauger discloses the graphical user interface is configured to present the first and second sets of aided levels in a common audiogram representation (see Fig. 7, par. 67 and 98). It would have been obvious to one of ordinary skill in the art at the time of the invention to display both sets of aided levels because Mauger teaches it helps to see the optimization and coordination between the devices to ensure each side’s respective loudness is matched (see par. 125).
Regarding Claim 14, modified Faltys discloses wherein the graphical user interface is configured to allow the user to change, by user input, between the common audiogram representation and separate audiogram representations for the first stimulation device and the second stimulation device (see par. 74).
Regarding Claim 15, Faltys does not elaborate on microphone sensitivity. Mauger discloses wherein the fitting device is configured to calculate the first and second aided levels by taking into account measured microphone sensitivity data of microphones of the first and second stimulation devices (see par. 26, 79-80 and 124). It would have been obvious to one of ordinary skill in the art at the time of the invention to consider the sensitivity of the microphones because Mauger teaches it helps mask competing noises from each of the microphones (see par. 124).

Claim(s) 8-9 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faltys et al. (PG Pub. 2009/0264962) in view of Mauger et al. (PG Pub. 2014/0198922) as applied to Claims 1-7 above, and further in view of Polak (PG Pub. 2015/0341731).
Regarding Claims 8-9 and 18-19, Faltys in view of Mauger does not elaborate on unaided hearing thresholds. Polak discloses a similar binaural hearing system where unaided audiograms are measured for both ears (see par. 39). It would have been obvious to one of ordinary skill in the art at the time of the invention to calculate the first set of Faltys’s aided levels based on the first set of unaided hearing levels as taught by Polak because Polak teaches it helps determine the stimulation parameters based on the hearing loss in each ear (see par. 59-60). Polak also teaches hearing information is normally gained by recording a perceptual behavioral response of the patient to the test stimulation signals in order to determine the at least one of the unaided hearing threshold level, the unaided most comfortable level and the unaided uncomfortable level as a function of the frequency of the test stimulation signals (see par. 9).

Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faltys et al. (PG Pub. 2009/0264962) in view of Mauger et al. (PG Pub. 2014/0198922) as applied to Claims 1-7 above, and further in view of Magilen (US Patent 6674862).
Regarding Claim 16, Faltys and Mauger do not disclose spectrum analyzer bars representing signal levels detected by the microphones. Magilen discloses a similar hearing test system wherein the graphical user interface is further configured to present spectrum analyzer bars representative of signal levels of signals (see video output 10; Fig. 1) detected by at least one of a microphone of the first stimulation device and a microphone of the second stimulation device (see col. 5, lines 6-14 and 35-43). It would have been obvious to one of ordinary skill in the art at the time of the invention to use spectrum analyzer bars to see what the microphones are picking up as taught by Mauger in the system and method of Faltys because Magilen teaches it helps to see if any balancing is needed (see col. 9, lines 38-60). 
Regarding Claim 17, Faltys and Mauger do not explicitly disclose a target acoustic behavioral curve. Magilen discloses wherein the graphical user interface is further configured to present one or more target acoustic behavioral curves based on at least one of a fitting formula or a fitting rationale (see col. 8, lines 29-36). It would have been obvious to one of ordinary skill in the art at the time of the invention to display the target curve as taught by Mauger in the system and method of Faltys because it allows the operator to simultaneously monitor and adjust the fitting to attain the target mapping (see col. 8, lines 29-36).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Milczynski et al. (PG Pub. 2015/0367132) discloses an electro-acoustic stimulation system (see par. 9).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA PATEL whose telephone number is (571)272-5818. The examiner can normally be reached 9-5 M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.P/Examiner, Art Unit 3792        

/UNSU JUNG/Supervisory Patent Examiner, Art Unit 3792